



COURT OF APPEAL FOR ONTARIO

CITATION:
Brown v. Belleville
    (City), 2013 ONCA 148

DATE: 20130312

DOCKET: C55618

Cronk, Armstrong and Epstein JJ.A.

BETWEEN

Graeme Brown and Monica Brown

Plaintiff (Respondents)

and

The Corporation of the City of Belleville

Defendant (Appellant)

R. Benjamin Mills, for the appellant

Robert J. Reynolds, for the respondent

Heard: December 7, 2012

On appeal from the judgment of Justice Gary W. Tranmer of
    the Superior Court of Justice, dated May 15, 2012, with reasons reported at
    2012 ONSC 2554.

Cronk J.A.:

[1]

This appeal concerns the enforcement of an agreement entered into in
    1953 between a municipality and a local farmer.  Under the agreement, the municipality
    agreed to perpetually maintain and repair that part of a storm sewer drainage
    system that it had constructed on and near the farmers lands.  About six years
    after it entered into the agreement, and in breach of its covenants under it,
    the municipality ceased all maintenance and repair work on the drainage system.

[2]

After the farmers death in 1966, the affected lands were sold by his
    heirs to third parties.  When the third parties sought in 1980 to hold the
    municipality to its obligations under the agreement, the municipality
    unilaterally repudiated the agreement.

[3]

As a result of a corporate amalgamation carried out in the late 1990s,
    the appellant, the Corporation of the City of Belleville (the City), stepped into
    the shoes of the original municipality under the agreement.

[4]

In 2003, the lands were again sold, this time to the respondents, Graeme
    and Monica Brown.  Within months of their acquisition of the lands, the Browns
    requested the City to honour its maintenance and repair obligations under the
    agreement.  The City refused and, in mid-December 2004, again unilaterally
    repudiated the agreement.

[5]

The Browns eventually sued the City for specific performance of the agreement
    or, in the alternative, damages for its breach.  The City defended the action,
    asserting that the agreement was unenforceable, on numerous grounds.

[6]

After the exchange of pleadings, the parties stated a Special Case under
    Rule 22 of the
Rules of Civil Procedure
, R.R.O. 1990, Reg. 194,
    seeking the courts opinion on 14 questions concerning the agreement.  The
    parties ultimately agreed on the proper determination of six of the questions
    posed for the courts consideration and the motion judges answers to those
    questions proceeded on consent.  The motion judge granted various declarations of
    right in favour of the Browns in relation to the remaining eight questions.

[7]

The City appeals to this court in respect of three issues.  Contrary to
    the motion judges rulings, the City argues that: (1) the Browns claims
    concerning the agreement are statute-barred; (2) the Browns have no standing to
    enforce the agreement since they have no privity of contract with the City; and
    (3) the agreement is contrary to public policy and, hence, unenforceable.

[8]

For the reasons that follow, I would dismiss the appeal.

I.        Facts

[9]

The background facts are set out in the Special Case and are
    undisputed.  As relevant to the issues on appeal, the agreed facts are as
    follows.

(1)

The Agreement

[10]

The
    Browns are the owners of approximately 230 acres of farmland in the City
    (formerly in the Township of Thurlow (Thurlow)).  Their property forms part
    of lands that were owned in the 1950s by Roy W. Sills.

[11]

In
    1953, Thurlow constructed a storm sewer drainage system along the frontage of
    Mr. Sillss lands and those of his neighbours, and on one of several lots owned
    by Mr. Sills.  In order to maintain and repair the drainage system, as needed,
    the municipality required continuing access to Mr. Sillss lands.  Accordingly,
    on April 27, 1953, Thurlow entered into a written agreement with Mr. Sills (the
    Agreement), whereby Mr. Sills agreed to provide the necessary access on an
    indefinite basis in exchange for Thurlows covenants that:

(1)

it would maintain the storm sewer in good working condition at all
    times; and

(2)

it would make good any and all damage caused the Owner either by
    virtue of the original construction of the said sewer interfering now or in the
    future with the Owners use and enjoyment of his land in any way or as a result
    of lack of repair or of acts done at any time by the Corporation in maintaining
    and repairing the said sewer.

[12]

The
    Agreement identifies Mr. Sills as the Owner of the affected lands and Thurlow
    as the Corporation.  The recitals to the Agreement state that Mr. Sills had
    or would receive material benefits from the construction of the ... sewer and
    that he paid the sum of $200 to Thurlow in consideration for these benefits.

[13]

The
    Agreement also contains an enurement clause.  It reads: THIS INDENTURE Shall
    [
sic
] inure to the benefit of and be binding upon the parties hereto
    and their respective heirs, administrators, successors and assigns.

[14]

The
    Agreement was never registered on title to the affected lands.

[15]

Mr.
    Sills died on June 26, 1966.  By deed dated August 11, 1973, his heirs sold the
    property now owned by the Browns to John and Wendy Pleizier.  No express
    assignment of the Agreement in favour of the Pleiziers formed part of this
    transaction.

[16]

The
    drainage system functioned satisfactorily for some years.  However, when Thurlow
    ceased maintaining it after 1959, the system gradually began to deteriorate.  As
    a result, over time, the Pleiziers and other affected landowners became unable
    to effectively drain their lands.

(2)

Thurlows 1980 Repudiation of the Agreement

[17]

In
    the fall of 1980, the Pleiziers brought the Agreement to Thurlows attention. 
    On December 10, 1980, Thurlows solicitors wrote to the Pleiziers, indicating
    that Thurlow was no longer bound by the Agreement and that Thurlow was not
    prepared to take any action with respect to the repair or maintenance of the
    ditch.

[18]

The
    parties agree that the Pleiziers took no action to enforce the Agreement or to
    otherwise pursue it with Thurlow.  Indeed, there is no evidence that the
    Pleiziers responded in any way to the December 1980 letter from Thurlows
    solicitors.

[19]

Thurlow
    and the City of Belleville amalgamated in 1998.  The City acknowledges that as
    a result of the amalgamation, by operation of law, it is bound by Thurlows
    obligations under the Agreement.  The City also accepts that those obligations
    are perpetual.

(3)

The Citys Subsequent Repudiations of the Agreement

[20]

The
    Browns purchased their property from the Pleiziers on August 27, 2003.  As with
    the Pleiziers acquisition in 1973, no express assignment of the Agreement
    formed part of this transaction.

[21]

The
    Browns were unaware of the existence of the drainage system and the Agreement
    when they agreed to buy their property from the Pleiziers.  However, the Browns
    were provided with a copy of the Agreement around the time of the closing of
    the sale transaction.

[22]

On
    September 20, 2004, the Browns requested that the City meet its obligations
    under the Agreement.  By letter dated December 15, 2004 to the Browns, the solicitors
    for the City responded: [D]ue to the considerable lapse of time of
    approximately 45 years, it is Councils position that they are not bound by the
    Agreement and are not prepared to take any action in constructing or
    maintaining the drainage works.

[23]

There
    is no evidence in the Special Case regarding what, if anything, transpired
    between the City and the Browns concerning the Agreement for about the next
    five and one-half years.  The agreed facts merely stipulate that after the
    Citys December 2004 letter, further discussions went nowhere, and that this
    litigation followed.

[24]

Correspondence
    cited in the Special Case includes a letter to the Browns dated August 3, 2010,
    in which the Citys solicitors mentioned a meeting among the parties and their
    solicitors held on May 31, 2010.  In the same letter, the Citys lawyers
    reiterated: [I]t is the Citys position that it bears no responsibility to the
    present landowners under the 1953 Agreement and accordingly the City is not
    prepared to take any action in constructing or maintaining the drainage works.

(4)

The Special Case

[25]

On
    July 20, 2011, the Browns sued the City for specific performance of the
    Agreement or, in the alternative, for damages for its breach.  The City
    defended the action, asserting, on numerous grounds, that it is not bound by
    the Agreement and that the Agreement is unenforceable as against it.  Shortly
    thereafter, the parties agreed to submit a Special Case to the Superior Court
    of Justice for determination of a variety of their respective rights and
    obligations in relation to the Agreement.

[26]

Fourteen
    questions were posed by the parties for the opinion of the court on the Special
    Case.  The City conceded that six of the questions should be answered in favour
    of the Browns and the motion judge issued declarations of right in the Browns
    favour, on consent, in respect of those questions.  After argument, he also
    granted declarations of right in favour of the Browns concerning the remaining
    questions on the Special Case.

II.       Issues

[27]

On
    this appeal, the City challenges the motion judges rulings on three issues. 
    It contends that the motion judge erred by holding that:

(1)

there is no statutory limitation period that acts to bar an action by
    the Browns;

(2)

the Browns, as successors of the Agreement, are entitled to enforce
    the Agreement without an express assignment; and

(3)

the Agreement is not void as against public policy as fettering the
    Citys discretion with respect to future uses of public roads and road
    allowances.

III.      Analysis

(1)

The Limitation Period Arguments

[28]

The
    Citys principal limitation period argument, set out in its factum, concerns
    Thurlows unilateral 1980 repudiation of the Agreement.  The City submits that the
    Pleiziers accepted this repudiation by reason of their inaction in the face
    of Thurlows repudiation.  As a result, the City says, the applicable six-year
    limitation period under the
Limitations Act
, R.S.O. 1980 c. 240 (the
    1980 Act) began to run in December 1980 and expired in 1986.

[29]

During
    oral argument, the City expanded its limitation period argument to include a
    second, alternative submission regarding the Browns.  It maintained that even
    if the Pleiziers did not accept Thurlows 1980 repudiation of the Agreement,
    the Browns accepted the Citys subsequent repudiation of it when they failed to
    respond to the Citys notice, in its solicitors letter of December 15, 2004,
    of its position that the Agreement did not bind it and that it was not prepared
    to take any action regarding the drainage system.

[30]

Based
    on the admitted 2004 repudiation and its alleged acceptance by the Browns, the
    City argues that if the applicable limitation period did not expire in 1986, it
    must be taken to have expired either in 2010 under the
Limitations Act
,
    R.S.O. 1990, c. L.15 (the 1990 Act) (a six-year limitation period) or in 2006
    under the
Limitations Act, 2002
, S.O., 2002, c. 24, Sch. B. (the
    Current Act) (a two-year limitation period).  Under either scenario, the City
    asserts, the lawsuit commenced by the Browns in July 2011 is statute-barred.

[31]

In
    essence, therefore, the City contends that some limitation period must apply to
    the Agreement and that, on the agreed facts, it expired either in 1986, 2006 or
    2010 by reason of the acceptance of the municipalitys repudiations of the Agreement
    by the Pleiziers and/or the Browns.

[32]

The
    motion judge disagreed.  Question 13 on the Special Case stated:

Whether or not a statutory limitation period acts to bar an
    action by the Plaintiff [
sic
] (or its predecessors in title) and to
    what extent it should apply if at all (performance of the contract and/or
    consequential damages).

The motion judge answered this question this way: [T]here
    is no statutory limitation period that acts to bar an action by the Plaintiffs. 
    He granted declaratory relief in the same terms.

[33]

For
    the reasons that follow, I see no error by the motion judge on this issue.

(a)     Citys
    Pleading and Questions on the Special Case

[34]

I
    begin with the Citys pleading and the questions posed on the Special Case.  In
    its statement of defence, the City alleged that the Browns claims were
    statute-barred under the Current Act.  It did not invoke either the 1980 or the
    1990 Acts or plead the expiry of a limitation period in 1986 or 2010.  Rather,
    it claimed that the applicable limitation period was that provided for under the
    Current Act, which would have expired in 2006, two years after the Citys 2004
    repudiation of the Agreement.

[35]

It
    is true that the City alleged in its pleading that Thurlow and later
    Belleville had maintained that the Agreement was at an end and that they were
    no longer obliged to perform any work stipulated in the Agreement.  However,
    this allegation was pleaded in connection with a claim by the City that any
    losses suffered by the Browns were avoidable.  It was not advanced in relation
    to an acceptance of repudiation claim.  In other words, the termination of the
    Agreement was pleaded in connection with the Citys claim that the Browns had
    failed to mitigate their damages.  The City did not plead the acceptance by the
    Browns or the Pleiziers of a repudiatory breach or an anticipatory repudiation
    of the Agreement.

[36]

Nor
    did the agreed questions on the Special Case expressly refer to any repudiation
    of the Agreement by Thurlow and, later, by the City, or to any acceptance by
    the Pleiziers or the Browns of such a repudiaton.  Indeed, before the motion
    judge, the City agreed to affirmative answers to the following questions:

Question No. 1:

1.      Did the Agreement of April 27, 1953, properly interpreted,
    impose a perpetual obligation on the Township of Thurlow to maintain the
    drainage system it has installed in good working condition at all times and to
    make good any and all damage caused to the property owner whoever that may be
    from time to time as a result of lack of repair or of acts done at any time by
    the corporation in maintaining and repairing the system.

Question No. 2:

2.      Whether
    as a result of the amalgamation of the Township of Thurlow and the Defendant
    City in 1998, the Defendant City is bound by the contractual obligations of the
    former Township which are found to have been created by the Agreement.

[37]

The
    motion judge answered these questions in the manner agreed by the parties, and
    granted declaratory relief accordingly, in the language of the questions as
    posed.

[38]

In
    his reasons on the Special Case, the motion judge observed, at para. 71, that
    the parties agreement regarding the answers to these two questions would
    appear to defeat or bar any limitation period defence.

[39]

I
    agree that the consent responses to Question Nos. 1 and 2 on the Special Case significantly
    undercut the Citys limitation period arguments.  By consenting to these
    answers, the City acknowledged that it was bound by Thurlows obligations under
    the Agreement (Question No. 2) and that the Agreement imposed 
a perpetual
    obligation
 to maintain the drainage system...in good working condition
at
    all times
 and to make good any and all damage caused to the property
    owner
whoever that may be from time to time
 as a result of the Citys
    conduct (Question No. 1) (emphasis added).  This is not the language of a
    finite or terminable obligation.

[40]

That
    said, the motion judges reasons confirm that all the Citys limitation period
    arguments were live issues during argument of the Special Case.  It appears
    that, before the motion judge, the City acknowledged that it is bound by
    Thurlows obligations under the Agreement, and that those obligations are
    perpetual, but it nevertheless maintained its position that the Agreement is unenforceable
    on several grounds. These grounds included the claim that Thurlow and the City
    had repudiated the Agreement and that the Pleiziers and/or the Browns had elected
    to terminate the Agreement in the face of those repudiations. This had the
    effect, the City says, of bringing the parties future obligations under the
    Agreement to an end, thereby triggering the com-mencement of a limitation
    period in respect of the municipalitys breach of the Agreement.

[41]

As
    I read the record, there was no dispute before the motion judge as to whether a
    repudiation or repudiations of the Agreement had occurred.  Nor is the fact of
    these repudiations challenged on appeal.  The critical issue, therefore, is whether
    the repudiations were accepted or adopted by the relevant property owners: the Pleiziers
    and, later, the Browns.  In these circumstances, I will first address the
    governing principles regarding the consequences of a repudiatory breach or
    anticipatory repudiation of contract.

(b)     Governing
    Principles

[42]

A
    repudiatory breach or an anticipatory repudiation of contract does not, in
    itself, terminate or discharge a contract.  In
Guarantee Co. of North
    America v. Gordon Capital Corp.
, [1999] 3 S.C.R. 423, at para. 40, the
    Supreme Court explained:

Contrary to rescission, which allows the rescinding party to
    treat the contract as if it were void
ab initio
, the effect of a
    repudiation depends on the election made by the non-repudiating party.  If that
    party treats the contract as still being in full force and effect, the contract
    remains in being for the future on both sides.  Each [party] has a right to
    sue for damages for
past or future breaches
 (emphasis in original):
Cheshire,
    Fifoot & Furmstons Law of Contract
(12th ed. 1991), by M.P. Furmston
    at p. 541.  If, however, the non-repudiating party accepts the repudiation, the
    contract is terminated, and the parties are discharged from future
    obligations.  Rights and obligations that have already matured are not
    extinguished.  Furmston,
supra
, at pp. 543-44.

See also
Canada Egg Products, Ltd. v. Canadian
    Doughnut Co. Ltd.
, [1955] S.C.R. 398, at pp. 406-7;
Place Concorde
    East Limited Partnership v. Shelter Corp. of Canada Ltd.
, [2006] O.J. No.
    1964 (C.A.), 270 D.L.R. (4th) 181, at para. 49.

[43]

In
    his leading textbook,
The Law of Contracts
(Toronto: Irwin Law Inc.,
    2005), John D. McCamus refers to the election right of the innocent party on
    repudiation as an option to disaffirm or affirm the contract.  Disaffirmation
    of the contract, in this sense, constitutes an election to terminate the
    contract in the face of the non-innocent partys repudiation of the contract. 
    In the applicable authorities, it is frequently said that an election to
    disaffirm the contract is an acceptance
[1]
or adoption of the repudiation.  On this view, an election to affirm the
    repudiated contract constitutes rejection or denial of the repudiation and a
    decision to treat the contract as subsisting and on-going.

[44]

Professor
    McCamus puts it this way, at p. 654:

[I]n the context of a repudiatory breach of an agreement, the
    victim of the breach is entitled either to affirm or disaffirm the agreement
    and, in either event, pursue remedies for breach of contract.  Similarly, in
    the context of anticipatory repudiation, the effect of the repudiation is to
    confer an option upon the innocent party either to disaffirm or affirm the
    contract.  Thus, although the innocent party is entitled to disaffirm the
    agreement immediately and sue, that party may prefer to affirm the agreement
    and encourage or insist upon performance by the repudiating party or, more
    passively, simply wait and see whether the repudiating party does in fact
    eventually refuse to perform his or her contractual obligations when they fall
    due.  [Citations omitted.]

[45]

It
    appears to be settled law in Canada that where the innocent party to a
    repudiatory breach or an anticipatory repudiation wishes to be discharged from
    the contract, the election to disaffirm the contract must be clearly and
    unequivocally communicated to the repudiating party within a reasonable time. 
    Communication of the election to disaffirm or terminate the contract may be
    accomplished directly, by either oral or written words, or may be inferred from
    the conduct of the innocent party in the particular circumstances of the case:
    McCamus, at pp. 659-61.

[46]

In
American National Red Cross v. Geddes Bros.
(1920), 61 S.C.R. 143, revg
    47 O.L.R. 163 (S.C. (A.D.)), the Supreme Court of Canada addressed the means by
    which the adoption of a repudiation may be effectively communicated.  Sir Louis
    Davies said, at p. 145:

The question then, it seems to me, in every such case must be
    whether under the proved facts adoption of one party to a contract of its
    repudiation by the other party may be inferred from the proved facts, or
    whether an actual notice of acceptance or adoption must be given by the party
    receiving notice of the repudiation to the party repudiating.

It seems to me from reading the authorities that such an actual
    notice of acceptance or adoption is not necessary but that adoption may be
    reasonably inferred from all the circumstances as proved.

[47]

In
American National
, Davies C.J. concluded, at p. 147, that a direct
    communication to the repudiating party of the election to disaffirm the
    repudiated contract is not essential where facts proved allow of a fair
    inference of acceptance of renunciation [repudiation in this context] being
    drawn.  This view was endorsed by a majority of the Supreme Court in
Kamlee
    Construction Ltd. v. Town of Oakville
(1960), 26 D.L.R. (2d) 166, at 182.

[48]

More
    recently, in
White v. E.B.F. Manufacturing Ltd.
, 2005 NSCA 167, 239
    N.S.R. (2d) 270, at para. 91, Saunders J.A. of the Nova Scotia Court of Appeal
    accepted the following description of what constitutes acceptance of
    repudiation, set out in Chitty on Contracts, 28th ed. (London: Sweet &
    Maxwell, 1999), Vol. I, at p. 25-012:

Where there is an anticipatory breach, or the breach
    of an executory contract, and the innocent party wishes to treat himself as discharged,
    he must accept the repudiation.  It is usually done by communicating the
    decision to terminate [to] the party in default although it may be sufficient
    to lead evidence of an unequivocal overt act which is inconsistent with the
    subsistence of the contract ... without any concurrent manifestation of intent
    directed to the other party ...
Acceptance of a repudiation must be clear
    and unequivocal and mere inactivity or acquiescence will generally not be
    regarded as acceptance for this purpose.  But there may be circumstances in
    which a continuing failure to perform will be sufficiently unequivocal to
    constitute acceptance of a repudiation. It all depends on the particular
    contractual relationship and the particular circumstances of the case.
[Emphasis added.]

(c)      The 1980 Repudiation

[49]

In
    this case, the City argues that Thurlows repudiation of the Agreement was
    accepted by the Pleiziers when they failed to take any steps to enforce the
    Agreement from the date of repudiation (1980) to the date of the sale of the
    property to the Browns (2003).  Both the passage of time and the sale
    transaction, the City submits, are inconsistent with the notion that Thurlow
    continued to be bound to perform the Agreement.  I would not give effect to
    this argument.

[50]

The
    motion judge found that the Pleiziers conduct can be viewed as no more than
    inactivity.  The agreed facts on the Special Case lend strong support to this
    finding.  Those facts include the stipulation that when informed by letter
    dated December 10, 1980, of Thurlows position that it was no longer bound by
    the provisions of the [Agreement], the Pleiziers took no action to enforce
    the Agreement or otherwise pursue the issue of the Agreement with [Thurlow]. 
    The parties also agreed: There is in fact no evidence that Mr. and Mrs.
    Pleizier responded in any way to [Thurlows] letter.

[51]

I
    agree with the motion judge that the Pleiziers silence or inaction in the face
    of Thurlows repudiation of the Agreement falls short of satisfying the
    requirement of clear and unequivocal communication to the repudiating party of
    the adoption of a repudiatory breach or anticipatory repudiation of contract.

[52]

As
    Saunders J.A. of the Nova Scotia Court of Appeal noted in
White
, at
    para. 91, citing Chitty on Contracts at p. 25-012, mere inactivity or
    acquiescence will generally not be regarded as acceptance of a repudiation. 
    While there are circumstances where some overt act by the innocent party,
    viewed in the context of all the parties dealings, may constitute an
    acknowledgement or affirmation that the repudiated contract has been
    terminated, there is simply no evidence in this case of such an overt act by
    the Pleiziers.  Unlike some of the authorities relied on by the City, this is
    not a case where the innocent party, after repudiation, fails to honour the
    terms of the contract.  There is no evidence that the Pleiziers did not comply
    with the Agreement or stand ready to perform under it.

[53]

I
    underscore that an act of repudiation, in itself, does not terminate the
    repudiated contract.  Rather, as I have indicated, the innocent party must
    elect to disaffirm or affirm the contract.  Where disaffirmation is intended,
    this election must be clearly and unequivocally communicated to the repudiating
    party on a timely basis.

[54]

Thus,
    contrary to the Citys submission, Thurlows December 1980 letter to the
    Pleiziers did not terminate the Agreement.  Absent an election by the Pleiziers
    to disaffirm the Agreement and thereby adopt or accept Thurlows repudiation of
    it, the Agreement continued in full force and effect.  In my opinion, the fact
    that the municipality did not seek access to the affected lands to carry out
    maintenance or repair activities does not mean that such access was
    unavailable.

[55]

Moreover,
    as the motion judge held, the burden to establish the acceptance of the
    repudiation of a contract is on the party asserting acceptance: see for
    example,
Ginter v. Chapman
(1967), 60 W.W.R. 385 (B.C.C.A.), at para.
    17, affd [1968] S.C.R. 560.  On the agreed record, the motion judge found, as
    a fact, that the City failed to discharge this burden.  I see no palpable and
    overriding error in this key finding.  Indeed, in my view, it is firmly supported
    by the record.

[56]

The
    City relies on
Ginter
and
Picavet v. Salem Developments Ltd.
,
    [2000] O.J. No. 2806 (S.C.) for the proposition that, in some circumstances,
    the parties to a repudiated contract will be seen to have mutually abandoned it
    notwithstanding that the innocent party to the repudiation might have failed to
    clearly communicate a disaffirmation of the contract.  I would not accept this
    argument in this case.

[57]

First,
    none of the questions on the Special Case addressed the issue of abandonment. 
    Similarly, there were no agreed facts on the Special Case that bear on the
    issue of abandonment save, arguably, for those relied upon by the City to
    support its acceptance of repudiation argument.  Further, the City acknowledged
    before this court that a claim of abandonment,
per se
, was neither
    argued before the motion judge nor pleaded in the manner now asserted by the
    City.

[58]

An
    allegation of abandonment cannot be evaluated in a factual vacuum.  A finding
    of abandonment must be based on an assessment of the full circumstances of the
    innocent partys conduct in the aftermath of the other partys repudiation of
    the contract at issue.  This critical assessment was not and cannot be properly
    undertaken on this record.  This is dispositive of the Citys ability to raise
    an abandonment claim on this appeal.

[59]

Moreover,
    and in any event, I do not regard the cases relied upon by the City in support
    of its abandonment claim as being on all fours with the facts of this case.  In
Picavet
, the post-repudiation conduct of the victim of the repudiation
    was inconsistent with the continuation of the contract at issue: the victim
    failed to perform any of his post-repudiation obligations under the contract. 
    This conduct strongly supported the conclusion that the victim had accepted and
    treated the contract as at an end.  It was in this context that the court held,
    at para. 72, that both parties had walked away from the agreement and
    abandoned it.

[60]

In
    this case, however, there is no evidence that the Pleiziers, after Thurlows
    repudiation, conducted themselves in a manner inconsistent with their
    obligation under the Agreement to provide Thurlow with access to their lands. 
    This was the landowners only obligation under the Agreement.  I will return to
    this issue later in these reasons.

[61]

Ginter
is also factually distinguishable from this case.  In
Ginter
, the
    non-repudiating parties sought damages for breach of contract against the
    repudiating party on the basis that they had disaffirmed the relevant contract
    when it was repudiated.  However, no election to accept or adopt the
    repudiation was in fact communicated to the repudiating party within a
    reasonable time.  Instead, the victims of the repudiation twice sought to
    extend the time for their election to disaffirm and attempted to negotiate a
    new agreement.  It was only when these negotiations failed, that they claimed
    to have disaffirmed the repudiated contract.

[62]

Again,
    that is not this case.  Here, the Pleiziers did not seek to disaffirm the
    Agreement by clear and unequivocal communication to Thurlow, nor did they take
    legal action to recover damages or other relief based on Thurlows repudiation. 
    Indeed, as essentially agreed by the parties, they took no steps to terminate
    the Agreement after Thurlows repudiation.  Nor is there any evidence that they
    otherwise acted in a manner inconsistent with the continuation of the
    Agreement.

[63]

Notwithstanding
    the Citys acknowledgment on the Special Case that the Agreement imposes
    perpetual obligations, the City argues that a commercially reasonable
    interpretation of the Agreement requires that it be construed as including an
    implied term that it could be terminated on notice.  As I understood the Citys
    submission, it essentially contends that even if Thurlows repudiation of the
    Agreement was not accepted or adopted by the Pleiziers, the Citys obligations
    cannot be viewed as enforceable indefinitely.

[64]

While
    the courts no longer presume that an indefinite term contract is perpetual, the
    specific terms of the contract as well as the relationship between the parties
    and the surrounding circumstances may dictate enforcement of an indefinite term
    contract on a perpetual basis:
1397868 Ontario Ltd. v. Nordic Gaming Corp.
    (c.o.b. Fort Erie Race Track)
, 2010 ONCA 101, 258 O.A.C. 173, at paras.
    13-14.  Thus, when the term of a contract is indefinite and there is no
    provision for termination on reasonable notice, a court may treat the contract
    as perpetual in nature or the court may imply a provision of unilateral
    termination on reasonable notice.

[65]

In
    this case, by reason of its consent to the answer to Question No. 1 on the
    Special Case, the City explicitly conceded that the Agreement imposes perpetual
    obligations on the City.  The suggestion that the Agreement contains, by
    implication, a termination on notice term is inconsistent with that concession. 
    In my view, it is also inconsistent with the intentions of the parties as
    reflected in the express provisions of the Agreement.

[66]

The
    courts are loathe to imply a term in a contract that is inconsistent with the
    express terms of the contract: see
G. Ford Homes Ltd. v. Draft Masonry
    (York) Co. Ltd.
(1983), 43 O.R. (2d) 401 (C.A.), at p. 403;
ter Neuzen
    v. Korn
, [1995] 3 S.C.R. 674, at pp. 712-13.  This is especially so where,
    as here, there is no basis on which to reasonably conclude that the parties
    would have agreed to such a term had it been raised at the time the contract
    was originally entered into.  In this case, the precise purpose of the
    Agreement  securing indefinite access to Mr. Sillss property  and the
    specified nature of the obligations created under the Agreement  perpetual
    maintenance and repair of the drainage system  tell strongly against the
    implication of such a term.

[67]

Accordingly,
    I conclude that the Citys limitation period argument concerning the 1980
    repudiation of the Agreement fails.

(d)     The
    2004 Repudiation

[68]

I
    will also briefly address the Citys contention that its 2004 repudiation of
    the Agreement triggered the running of a limitation period that expired either
    in 2010, under the 1990 Act, or in 2006, under the Current Act.  As I have
    already indicated, this claim was not advanced directly by the City in its
    factum and only brief mention of it was made by the City in oral argument.

[69]

Like
    the limitation period argument mounted in respect of Thurlows 1980 repudiation
    of the Agreement, the Citys limitation period argument in respect of the 2004
    repudiation rests on the contention that the innocent parties to the
    repudiation (the Browns), by their conduct, adopted or affirmed that
    repudiation, thereby terminating the Agreement.  There is no evidentiary
    foundation for this assertion.

[70]

The
    motion judge rejected the Citys claim that the Browns had accepted the Citys
    2004 repudiation of the Agreement.  He stated, at paras. 81 and 83:

The facts as to the conduct of the [Browns] are less clear
    [than the facts regarding the Pleiziers conduct] ... What occurred between the
    December 15, 2004 letter and the August 3, 2010 letter is not a matter of
    record.  Clearly, there were ongoing discussions that the City saw fit to end
    in its August 3, 2010 letter.

...

On the record before me, I cannot find that the letter of
    December 15, 2004 started the time of a limitation defence to begin to run. 
    For example,
bona fide
settlement discussions can suspend the
    commence-ment of a limitation period and its running in certain circumstances. 
    The onus is on the [City] to prove the date that the limitation began.

[71]

I
    agree with the motion judges assessment of the state of the record and his
    conclusion.  On the agreed facts, it is clear that the Browns did not directly
    accept the Citys repudiation of the Agreement.  And there is virtually a
    complete paucity of evidence and agreed facts regarding what, if anything,
    transpired between the Browns and the City concerning the Agreement from the
    date of the 2004 repudiation until August 2010.  The agreed facts merely
    stipulate that, after the Citys December 2004 letter, further discussions
    went nowhere and litigation followed.

[72]

Given
    this significant evidentiary gap, I agree with the motion judge that the City
    failed to discharge its onus to prove facts regarding conduct by the Browns
    from which it could reasonably be inferred that they elected to disaffirm the
    Agreement in the face of the Citys repudiatory breach.

(2)

The Browns Standing to Sue

[73]

The
    common law doctrine of privity of contract, an established principle of
    contract law, stands for the proposition that no one but the parties to a
    contract can be bound by it or entitled under it:
Greenwood Shopping Plaza
    Ltd. v. Neil J. Buchanan Ltd.
, [1980] 2 S.C.R. 228, at para. 9.  See also
London
    Drugs Ltd. v. Kuehne & Nagel International Ltd.
, [1992] 3 S.C.R. 299,
    at p. 416;
Dunlop Pneumatic Tyre Co. Ltd. v. Selfridge & Co.
,
    [1915] A.C. 847 (H.L.), at p. 853.  In this case, it is common ground that the
    Browns have no privity of contract with the City in respect of the Agreement. 
    They are not signatories to the Agreement and no explicit assignment or
    transfer of the Agreement was made in their favour.

[74]

Relying
    on this lack of privity, the City argues that the Browns have no standing to
    enforce the Agreement because none of the recognized exceptions to the privity
    of contract doctrine applies on the facts of this case.  The City submits that:
    (1) its covenants under the Agreement are positive covenants which, by
    operation of law, cannot run with the land; (2) because the Agreement was not
    assigned or transferred to the Browns, there is no equitable basis on which the
    Browns are entitled to enforce it; and (3) in the alternative, even if an
    equitable basis exists for recognition of an assignment or transfer of the
    Agreement to the Browns, it is defeated by the application of the doctrine of
    laches.

[75]

In
    response, the Browns rely on what they describe as three exceptions or
    qualifications to the privity of contract doctrine, any one of which, they
    maintain, affords them standing to enforce the Agreement.  In his factum, counsel
    for the Browns identified these three exceptions or qualifications in this
    fashion: (1) the enurement clause of the Agreement, under which the benefit of
    the Agreement flowed to the Browns; (2) the benefit of the Citys covenants in
    the Agreement runs with the lands to the benefit the Browns, as Mr. Sillss
    successors in title; and (3) the principled exception to the privity rule
    established by the Supreme Court in
London Drugs
.

[76]

The
    motion judge ruled that the first two suggested exceptions or qualifications
    apply on the facts of this case.  He held that the Browns are successors of Mr.
    Sills and that the benefit of the Agreement flowed to them under the express
    terms of the Agreement.  He also held that the benefit of the Citys covenants under
    the Agreement run with the land and are enforceable against the City, as the
    original covenantor under the Agreement.  Given these holdings, the motion
    judge found it unnecessary to address the Browns argument that the principled
    exception to the privity doctrine also applies.

[77]

In
    the result, the motion judge granted declarations that the Browns are
    successors of the Agreement and, thus, they are entitled to enforce it
    without an express assignment (Question No. 3 on the Special Case); the City
    does not have a valid defence to the Browns claims on the basis that they are
    trying to enforce a positive covenant in regard to their land (Question No. 8
    on the Special Case); and, the Browns claim for damages for breach of the
    Agreement is not defeated by the doctrine of laches (Question No. 14 on the
    Special Case).

[78]

For
    reasons that differ in some respects from those of the motion judge, I am of
    the view that he was correct in concluding, in effect, that the Browns have
    standing to enforce the Agreement.

[79]

It
    is important to note at the outset that the doctrine of privity of contract is
    of considerably diminished force in Canada as a continuing principle of
    contract law.  It has been subject to a wealth of repeated academic and
    judicial criticism, leading to frequent calls for law reform in Canada and
    elsewhere.  See for example,
London Drugs
, at pp. 418-26;
Fraser
    River Pile & Dredge Ltd. v. Can-Dive Services Ltd.
, [1999] 3 S.C.R.
    108, at para. 26; McCamus, at pp. 296-301.  Indeed, several Commonwealth
    jurisdictions have abrogated the privity doctrine entirely, or in specific
    contexts, by statute.  In other instances, the reach of the doctrine has been
    significantly undermined by a growing list of exceptions to the rule:
    McCamus, at p. 299.  See also Angela Swan and Jakub Adamski,
Canadian
    Contract Law
, 3rd ed. (Markham: LexisNexus Canada Inc., 2012) at p. 229.  Several
    of the leading cases cited by the parties on this appeal afford abundant
    evidence of the relaxation of the ambit of the doctrine in particular cases. 
    Thus, while the doctrine survives in Canada, it persists only in weakened form.

(a)

The Enurement Clause

[80]

The
    analysis of the Citys standing challenge must begin with consideration of the
    intentions of the parties at the time the Agreement was entered into, as
    reflected in the provisions of the Agreement.  The Browns rely, especially, on
    the enurement clause in the Agreement, which they characterize as an exception
    or qualification to the privity of contract doctrine.  While I view the use of
    the term exception in this context as misconceived  the enurement clause
    does not fall within or constitute, by itself, a recognized exception to the
    privity rule, such as trust or agency  I do accept that the language of the
    provision is critical in this case.  For convenience, I again set out the terms
    of the enurement clause, as agreed between Thurlow and Mr. Sills:

THIS INDENTURE Shall [
sic
] inure to the benefit of and
    be binding upon the parties hereto and their respective heirs, administrators,
    successors and assigns.

[81]

The
    motion judge held, at para. 30, that the words of the enurement clause clearly
    demonstrate that it was in the contemplation of the parties that there would be
    subsequent owners of Mr. Sills [
sic
] property.  He found, as a fact,
    that the Browns are successors of Mr. Sills, as contemplated under the
    enurement clause.  I agree.  Moreover, I did not understand the City to
    challenge these findings on appeal.  To the contrary, counsel for the City
    candidly conceded during oral argument that the Browns are successors in
    interest to Mr. Sills.  This was a proper concession.

[82]

The
    motion judge did not comment further on the effect of these findings in
    relation to the privity rule, saying merely, at para. 31: Therefore, I find
    that the [Browns] fit within this exception to the privity of contract rule as
    successors.

[83]

The
    question therefore arises as to what legal consequences flow from the language
    employed by the parties in the enurement clause.  As I have already said, I do
    not think this type of contractual provision can properly be termed an
    exception to the doctrine of privity of contract on the current state of the
    law.

[84]

That
    said, the broad and unqualified language of the enurement clause constitutes an
    express stipulation by the contracting parties that they intended the benefit
    of the Agreement to be shared by future owners of Mr. Sillss lands, as his successors
    or assigns or by way of inheritance.  The language of the enurement clause
    unequivocally confirms that the contracting parties intended and agreed that
    the benefit of the Agreement would extend to an aggregation or class of persons
    that includes successor landowners of Mr. Sills.  On the admitted findings of
    the motion judge, the Browns are Mr. Sillss successors.  In this sense, the
    Browns are not strangers or third parties to the Agreement.  Rather, they
    step into Mr. Sillss shoes and have standing to enforce the Agreement as
    against the City as if they were the original covenantee(s) to the Agreement:
    see Angela Swan and Jakub Adamski,
Canadian Contract Law
, at p. 169
    and, generally, at pp. 163-226.

[85]

In
    these circumstances, given the intention of the contracting parties stipulated
    in the Agreement under the enurement clause, I conclude that relaxing the
    doctrine of privity in this case does not frustrate the reasonable expectations
    of the parties at the time the Agreement was formed.  To the contrary, it gives
    effect to them.

[86]

This
    conclusion is fortified by the agreed answers to Questions Nos. 1 and 2 on the
    Special Case, quoted earlier in these reasons.  As I have said, by those
    answers, the City agreed that the Agreement imposes: a
perpetual
obligation on it to maintain the drainage system 
at all times
 and
    to make good damage caused 
to the property owner whoever that may be from
    time to time
 as a result of lack of repair or acts done 
at any time

    by the City in maintaining and repairing the system (emphasis added).  As the
    motion judge aptly observed, at para. 23, the wording of these answers appears
    clearly to favour a determination of [the privity of contract] issue in favour
    of the [Browns].

[87]

I
    agree.  On the language of the enurement clause and the agreed proper
    interpretation of the Agreement as a whole, the City and Mr. Sills clearly
    understood that the continuing access sought by the City to the affected lands
    could only be provided by the property owner whoever that may be from time to
    time.  In consideration for such continuing access, the City undertook to
    maintain and repair the drainage system, indefinitely, for the benefit of the
    property owner.

[88]

It
    is also important to emphasize that the City itself is not a stranger to the
    Agreement, against whom it is sought to enforce contractual covenants.  The
    City acknowledged on the Special Case that, as a result of the 1998
    amalgamation of Thurlow and the City of Belleville, the City stands in
    Thurlows shoes and is bound by Thurlows contractual obligations created under
    the Agreement.    Thus, as a matter of law, the City, in effect, is the
    original covenantor under the Agreement.

[89]

The
    City relies strongly on the decision of the Supreme Court in
Greenwood
in support of its privity-based attack on the enforceability of the Agreement. 
    I agree that
Greenwood
is the principal obstacle to the Browns
    standing claim.  However, for several reasons, I do not think that
Greenwood
and its progeny bar the Browns action against the City.

[90]

In
Greenwood
, the employees of a corporate tenant of a shopping centre,
    while acting in the course of their employment, negligently caused a fire that
    destroyed part of the centre.  The question arose whether the provisions of the
    lease that required the landlord to insure the premises protected the tenants
    employees from liability.  The Supreme Court held that the employees, who were
    strangers to the lease and, hence, had no privity of contract with the
    landlord, could not claim the benefit and protection of the insurance
    provisions.  As this court said in
Tony and Jims Holdings Ltd. v. Silva
(1999), 43 O.R. (3d) 633, at para. 15, in so holding, the Supreme Court in
Greenwood
essentially refused to relax the application of the privity rule beyond the
    then-recognized exceptions of trust or agency.  On the limited evidence before
    it, the Supreme Court concluded that neither exception was made out.

[91]

In
    my opinion, although not explicitly overruled,
Greenwood
has been
    overtaken by the subsequent decisions of the Supreme Court in
London Drugs
and
Fraser River
, which established the principled exception to the
    doctrine of privity of contract.

[92]

I
    will return to the facts and significance to this case of
London Drugs
and
Fraser River
later in these reasons.  At this point, however, I
    note that
London Drugs
involved the question whether third-party
    beneficiaries to a contract could invoke the protection of a limited liability
    clause agreed upon by the original contracting parties.  In addressing this
    question, Iacobucci J., writing for a majority of the Supreme Court, considered
    and distinguished
Greenwood
on several grounds.  As relevant here, he
    noted, at p. 431, that unlike the facts in
London Drugs
, (1)
Greenwood
involved a lease rather than a contract for services; (2) there was little, if
    any, evidence to support a finding that the parties to the contract at issue in
Greenwood
intended to confer a benefit on the parties who sought the
    protection of the limited liability clause; and (3) in
Greenwood
, the
    parties seeking to obtain benefits under the contract were viewed as complete
    strangers and not third-party beneficiaries.  In light of these distinguishing
    features, Iacobucci J. concluded, at p. 431, that
Greenwood
is of
    limited use in a determination of third-party beneficiary rights.  This
    conclusion, and the distinguishing aspects of
Greenwood
identified by
    Iacobucci J. in
London Drugs
, apply equally to this case.

[93]

Indeed,
    in my view, this case is even more distinct from
Greenwood
than the
    factors identified in
London Drugs
suggest.
Greenwood
did
    not involve the consideration of an enurement clause or the rights of persons who
    stood in the shoes of the original contracting parties.  In contrast, this case
    involves the right of successors to an original covenantee  who were expressly
    intended by the original contracting parties to share in the benefit of their
    bargain  to rely on and enforce the benefit of perpetual contractual covenants
    given by the original covenantor.  As I have said, by reason of the enurement
    clause in the Agreement, Mr. Sillss successors effectively assume the position
    of first parties to the Agreement by stepping into his shoes, as the original
    covenantee.  In this capacity, the Browns simply seek to require the City to
    make good on the promises it saw fit to make under the Agreement.

[94]

On
    these particular facts, the strict application of the doctrine of privity would
    ignore the nature, stated purpose and express terms of the Agreement and allow
    the City, as the original covenantor, to escape the covenants to which, as a
    matter of law, it must be seen to have expressly consented.  In these
    circumstances, I conclude that the strict application of the doctrine of
    privity should not stand in the way of justice:
London Drugs
, at p.
    446.

(b)
The
    Principled Exception to the Privity Rule

[95]

Given
    my conclusion that the Browns have standing to enforce the Agreement by
    operation of the enurement clause, it is not technically necessary to consider
    the other arguments advanced by the City in support of its privity of contract
    objection to the enforceability of the Agreement.  Were it necessary to do so,
    however, I would also rest the rejection of this objection on the principled
    exception to the privity rule established in
London Drugs
, as amplified
    and applied in
Fraser River
.  The principled exception may be explained
    by brief reference to
London Drugs
and
Fraser River
.

[96]

In
London Drugs
, the Supreme Court was concerned with whether a
    contractual limitation of liability clause in favour of a warehouseman applied
    to protect the warehousemans employees from liability in a lawsuit brought
    against them and their employer by a customer whose goods were damaged through
    the employees negligence while the goods were in storage at the employers
    warehouse.  A majority of the Supreme Court held, at pp. 414 and 452, that the concept
    of warehouseman under the contract between the employer and the customer must
    be taken to implicitly cover the warehousemans employees.  As the employees
    were thus third-party beneficiaries to the limitation of liability clause set
    out in the relevant storage contract between their employer and the customer,
    and as they were performing the precise services contracted for by the
    customer, the employees could benefit from the clause notwithstanding that they
    were not signatories to the contract.

[97]

As
    this court stated in
Madison Developments Ltd. v. Plan Electric Co.
(1997), 36 O.R. (3d) 80, at para. 30, leave to appeal to S.C.C. refused, [1997]
    S.C.C.A. No. 659, the Supreme Court in
London Drugs
not only
    distinguished and declined to follow
Greenwood
, it also applied new
    reasoning to create an incremental change in the law of privity and set forth a
    test for the application of this change.

[98]

More
    specifically, the majority of the Supreme Court held in
London Drugs
,
    at p. 448, that while none of the traditionally-recognized exceptions to the privity
    of contract doctrine applied to assist the employees, the privity rule should
    be relaxed where the following requirements were satisfied:

1.

the limitation
    of liability clause must, either expressly or impliedly, extend its benefits to
    the employees (or employee) seeking to rely on it; and

2.

the employees
    (or employee) seeking the benefit of the limitation of liability clause must
    have been acting in the course of their employment and must have been
    performing the very services provided for in the contract between their
    employer and the plaintiff (customer) when the loss occurred.

[99]

The
    principled exception to the privity rule introduced in
London Drugs
was again considered and applied, this time unanimously, by the Supreme Court in
Fraser River
.  In that case, at paras. 28-29 and 32, the court
    clarified that satisfaction of the first branch of the
London Drugs
test is a threshold requirement: to invoke the exception, there must be a
    showing that the contracting parties intended to extend the benefit in question
    to the third party seeking to rely on the contractual provision.  Further, under
    the second branch of the test, the intention to extend the benefit of the
    contractual provision to the actions of a third-party beneficiary is irrelevant
    unless the actions of the third party come within the scope of the contract in
    general, or the provision in particular, between the initial contracting
    parties.

[100]

The Supreme
    Court emphasized in
Fraser River
, at para. 32, as did the majority of
    the court in
London Drugs
, at p. 449, that the extension of the
    principled approach to create a new exception to the doctrine of privity of
    contract, first and foremost must be dependent upon the intention of the
    contracting parties.  Finally, the application of the principled approach is
    not confined to situations involving only employer-employee relationships or
    limited liability: see
Fraser River
, at para. 31;
Madison
, at
    para. 30.

[101]

I am satisfied
    that the first branch of the test for the application of the principled exception
    to the privity rule is met in this case.  There can be no question that under
    the terms of the Agreement, the original contracting parties intended to extend
    the benefit of the Citys covenants under the Agreement to an ascertainable
    group or class of persons that includes the Browns.  Thus, there is a
    compelling argument in favour of relaxing the doctrine of privity in this case,
    given the inclusion of an enurement clause that expressly refers to
    successors of Mr. Sills, like the Browns.  On this aspect of the facts, this
    case is closer to
Fraser River
than to
London Drugs
.

[102]

Not without some
    hesitation, I am also persuaded that the second branch of the principled
    exception test is satisfied.  The Agreement required that Mr. Sills provide
    access to his lands for the purpose of the maintenance and repair of the
    drainage system that Thurlow had installed.  This was the activity of the
    convenantee for which the parties bargained.  There is no evidence nor any
    agreed facts in the Special Case indicating that Mr. Sills, or the Browns as his
    successors in interest, failed to perform or stand ready to perform this obligation
    under the Agreement by denying or impeding the Citys access to their lands for
    the purposes envisaged by the Agreement.

[103]

I appreciate
    that the last repair work on the drainage system appears to have been carried
    out in 1959, more than 50 years ago.  But nothing on the Special Case indicates
    that any of Mr. Sills, the Pleiziers or the Browns ever denied access to their
    property or would have done so if such access had been sought by the municipality.

[104]

The City submits
    that it was incumbent on the Browns and their predecessors in title to call on
    the City for the maintenance or repair of the drainage system  and that their
    failure to do so further signals that they elected to disaffirm the contract.

[105]

I disagree. 
    This assertion is wholly unsupported by the language of the Agreement. 
    Moreover, on the evidence, both the Pleiziers and the Browns did draw the
    Citys attention to its obligations under the Agreement to maintain and repair
    the drainage system.  The City (and Thurlow) responded to the requests that it
    honour its obligations with unilateral repudiations of the Agreement.  In these
    circumstances, I do not think that it is open to the City to now assert that
    the landowners were obliged, yet failed, to seek to hold the City to its
    obligations.

[106]

For the same
    reasons, I would reject the Citys claim that the Browns entitlement to
    enforce the Agreement is defeated by laches.  This equitable defence is of
    limited application in the case of a claim for enforcement of the benefit of a
    contract.  These claims, as here, relate to the alleged contractual entitlement
    to specific performance or damages.  They are, therefore, founded in law rather
    than equity.

[107]

In this case, we
    are concerned with the Citys continuing breach of its obligations under the
    Agreement following its unilateral repudiations of the Agreement.  I see no
    dispositive effect of delay by the Browns on the liability of the City in these
    circumstances.

[108]

Further, and
    importantly, there is no evidence that the Pleiziers or the Browns conduct
    resulted in prejudice to the City.  The Citys bald claim of prejudice is based
    solely on the historical nature of the Agreement  no particulars of actual
    prejudice to the City were proven or agreed upon by the parties.

[109]

In sum, no
    agreed facts or other evidence on this record suggests that any of Mr. Sills,
    the Pleiziers or the Browns resiled from or failed to perform the Agreement. 
    To paraphrase the language of
Fraser River
, at para. 39, the provision
    by them of access to their property was the very activity contemplated by and
    required of them under the Agreement containing the provision upon which they
    seek to rely.

[110]

I recognize that
London Drugs
and
Fraser River
were cases where the
    third-party beneficiaries sought to rely, by way of defence, on the benefit of
    the contractual provisions at issue to resist claims brought against them 
    they were not seeking to enforce the affirmative benefit of the relevant
    contractual provisions.

[111]

Nonetheless, it
    is my view that the Browns status as the successors of the original covenantee
    under the Agreement affords them the right to seek to enforce the original
    covenantors contractual obligations, as against the original covenantor.  In
    effect, for the purpose of enforcement of the Agreement, the Browns are Mr.
    Sills and the City is Thurlow.  Further, insofar as the performance of the
    Citys obligations under the Agreement are concerned, there is a clear identity
    of interest between Mr. Sills and the Browns.  As Mr. Sillss successors, the
    Browns stood ready to comply with the activity required of them under the
    Agreement  the provision of access to their lands.  In all these
    circumstances, the application of the principled exception to the privity rule
    advances the interests of justice.

(3)

The Agreement is not Void on Public Policy Grounds

[112]

The City raises two
    public policy-based arguments as further impediments to the enforcement of the
    Agreement by the Browns.  It argues that the Agreement is unenforceable as
    against it because a perpetual contract that admits of no right of termination offends
    public policy and is unconscionable.  Further, the City says, the enforcement
    of perpetual obligations of the kind created under the Agreement offends public
    policy because it fetters the Citys discretion regarding the future use of
    public roads and road allowances.  In my opinion, these arguments cannot
    succeed on this record.

[113]

With respect to
    the first argument, Question No. 4 on the Special Case reads: Whether or not
    the Agreement, if properly interpreted as imposing a perpetual obligation, is
    invalid as contrary to public policy because it does impose a perpetual
    obligation.  In respect of this question, the motion judge ruled: [T]he
    Agreement, which imposes a perpetual obligation upon the City, is not invalid
    as contrary to public policy because it does impose a perpetual obligation.

[114]

Although the
    City raised Question No. 4 in its Notice of Appeal, it did not challenge the
    motion judges ruling on this issue or otherwise mention the matter in its
    factum.  Instead, the City sought to advance this claim during oral argument. 
    The procedural unfairness to the Browns arising from this tactic is manifest. 
    In the circumstances, in my view, the City is precluded from attempting to
    raise this issue on appeal.  To conclude otherwise would offend basic fairness.

[115]

The Citys
    second public-policy based argument fails for lack of evidentiary support.  As
    the Browns submit, there is simply no evidence or agreed facts to support the
    Citys assertion that its discretion regarding the future use of public roads
    and road allowances will be fettered or impeded if it is held to its
    obligations under the Agreement.

[116]

I would reject
    this ground of appeal.

IV.     Concluding Comments

[117]

I conclude with
    these comments.  The disposition of this appeal on the basis that I propose
    does not deprive the City of any recourse.  As acknowledged by the Browns during
    oral argument, it is open to the City to pursue those defences to enforcement
    of the Agreement pleaded by it in its statement of defence that were not dealt
    with on the Special Case,
e.g.
the Citys claim that the Agreement was
    frustrated.  Further, on a properly amended pleading, there is nothing to
    prevent the City from pursuing, if so advised, its claim that Mr. Sillss
    successors in title abandoned the Agreement.  These matters were not dealt with
    on the Special Case and formed no permissible part of the issues raised before
    this court.  Of course, the adjudication of the Browns entitlement to the
    specific remedies sought by them also remains for another day.

V.      Disposition

[118]

For the reasons
    given, I would dismiss the appeal.  If the parties are unable to agree on the
    costs of this appeal, the Browns may submit their brief written costs
    submission to the Registrar of this court, within 15 days from the date of the
    release of these reasons.  The City shall submit its brief responding
    submissions on costs to the Registrar, within 15 days thereafter.

Released: EAC March 12, 2013

E.A.
    Cronk J.A.

I
    agree Robert P. Armstrong J.A.

I
    agree Gloria Epstein J.A.





[1]
Professor McCamus, at p. 658, queries the appropriateness of this term,
    suggesting that it can be misleading.  He emphasizes that the right of the
    innocent party on repudiation is to elect to terminate (disaffirm) or affirm
    the contract.


